Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021, which references claims filed 21 December 2020, has been entered.

Applicant’s Response
In the claims dated 21 December 2020, Applicant amended claims 1 and 10-13, and added claim 14. Based on the amendments to the claims, the rejections of claims 1-13 under 35 USC 103 are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
the phrase on the screen of user terminal in Line 9, should be amended to read – on the screen of the user terminal – because this appears to be a typographical error.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al., U.S. Patent Publication Number 2017/ 0185581 A1 in view of Beardow, Paul Rowland, U.S. Patent Publication Number 2005/0081150 A1 and further in view of Subramanian et al., U.S. Patent Publication Number 2007/0208569 A1.

Claim 1:
Bojja discloses a method for providing translation of an original text in a user terminal, the method comprising: 
receiving, by a user terminal, the original text input by a user in the user terminal (see Paragraph 0033 – Bojja discloses this limitation in that emoji may be suggested while users are typing or entering messages.); 
presenting, by the user terminal, a plurality of emoticons classified by a plurality of items on a screen of the user terminal (see Paragraph 0010 – Bojja discloses this limitation in that at least one classifier produces a proposed set of candidate emoji.) and allowing the user to select an emoticon (see ; and 
providing, by the user terminal, the selected emoticon together with the original text on the screen of user terminal (see Paragraph 0033 – Bojja discloses this limitation in that the suggested emoji (selected emoticon) is inserted into the communication (original text).).  
Bojja fails to expressly disclose a method for providing a translation, the method comprising:
providing, by the user terminal, the selected emoticon together with a translation thereof on the screen of user terminal; and
the translation reflecting the selected emoticon.
Beardow teaches a method for providing a translation, the method comprising:
providing, by the user terminal, the selected emoticon together with a translation thereof on the screen of user terminal (see Figures 8A-B and 9A-B – Beardow teaches this limitation in that the selected emoticon is presented together with the translation.); and
the translation reflecting the selected emoticon (see Paragraph 0040 – Beardow teaches this limitation in that when a user selects two icons such as those in Figures 8A and 8B (a phone and a clock), a text message is created to reflect the selected icons (i.e., “I will telephone you at four o’clock.”).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include, in the method disclosed in Bojja, to include a method for providing a translation, the method comprising:
providing, by the user terminal, the selected emoticon together with the original text and a translation thereof on the screen of user terminal; and
the translation reflecting the selected emoticon

	The combination of Bojja and Beardow fails to expressly teach the translation converted to voice audibly reflecting an emotion associated with the selected emoticon.
	Subramanian teaches the translation converted to voice audibly reflecting an emotion associated with the selected emoticon (see Paragraph 0100 – Subramanian teaches this limitation in that if a text is marked for emotion adjustment, the emotion metadata is translated and adjusted for consistency in the user’s culture. Words may be added to the language translation to convey emotion in the text. Further, the text is synthesized into audio by modulating the tone, camber, and frequency of the synthesized voiced to adjust for emotion. The audio translation with emotion is output.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include, in the method taught in Bojja and Beardow, to include the translation converted to voice audibly reflecting an emotion associated with the selected emoticon for the purpose of accurately conveying the intent of a user based on their emotional state (see Paragraph 0027). Further, Bojja, Beardow, and Subramanian are all concerned with presenting the user with translation related to a user’s message input.

Claim 3:
The combination of Bojja, Beardow, and Kredo teaches the method of claim 1, further comprising recommending, by the user terminal, to the user, one or more emoticons expected to be selected by the user by using a word or a sentence included in the original text or the translation (see Paragraph 0034 – Bojja discloses this limitation in that the proposed set and each candidate emoji in said proposed set have a .  

Claim 5:
The combination of Bojja, Beardow, and Kredo teaches the method of claim 3 or 4, wherein the emoticon recommended to the user is calculated by machine learning (see Paragraph 32 – Bojja discloses this limitation in that training data is used to trains the emoji detection method and/or classifier.).  

Claim 7:
The combination of Bojja, Beardow, and Kredo teaches the method of claim 6, wherein the translation is converted into the voice by using voice conversion data corresponding to the selected emotion among a plurality of voice conversion data according to a plurality of emotion items stored in a database (see Paragraph 0034 – Bojja discloses this limitation in that the proposed set and each candidate emoji in said proposed set have a confidence score representing a likelihood that the user may wish to insert said candidate into the communication. Also see Paragraph 0005 – Bojja discloses this limitation in that content can include emoji or audio.).  

Claim 8:
The combination of Bojja, Beardow, and Kredo teaches the method of claim 7, wherein the database includes a plurality of first voice conversion data classified according to the plurality of emotion items, and second voice conversion data commonly used regardless of the plurality of emotion items (see Paragraphs 0010-0012 – Bojja discloses this limitation in that a set of candidate replacements has a first confidence score, and each candidate has a second confidence score. Scores can be based on user preference, linguistic domain, etc.).  
Claim 9:
The combination of Bojja, Beardow, and Kredo teaches the method of claim 1, wherein some or all of the emoticons presented by the user terminal are emoticons whose shape changes with time (see Paragraph 0124 – Bojja discloses this limitation in that the system can be used to suggest non-word expression items such as GIFs.).  

Claim 10:
Bojja discloses a method by which a server provides a translation of an original text to by using a user terminal, the method comprising: 
receiving, by the server, the original text inputted by a user from the user terminal (see Paragraph 0033 – Bojja discloses this limitation in that emoji may be suggested while users are typing or entering messages.); 
providing, by the server, a plurality of emoticons classified by a plurality of items to a screen of the user terminal to allow the user to select an emoticon (see Paragraph 0010 – Bojja discloses this limitation in that at least one classifier produces a proposed set of candidate emoji for user selection.); and 
providing, by the user terminal, the selected emoticon together with the original text on the screen of user terminal (see Paragraph 0033 – Bojja discloses this limitation in that the suggested emoji (selected emoticon) is inserted into the communication (original text).).
Bojja fails to expressly disclose providing, by the server, a translation of the original text configured to be displayed together with the selected emoticon on the screen of the user terminal.
Beardow teaches providing, by the server, a translation of the original text configured to be displayed together with the selected emoticon on the screen of the user terminal (see Figures 8A-B and 9A-B – Beardow teaches this limitation in that the selected emoticon is presented together with the translation.).
providing, by the server, a translation of the original text configured to be displayed together with the selected emoticon on the screen of the user terminal  for the purpose of allowing user who speak different languages to communicate via text messages using emoji to provide intelligibility across language barriers (see Paragraph 0004). Further, both Bojja and Beardow are concerned with presenting the user with emoji related to a user’s text message input.
	The combination of Bojja and Beardow fails to expressly teach providing, by the server, a translation converted to a voice audibly reflecting an emoticon selected by the user at the user terminal.
	Subramanian teaches providing, by the server, a translation converted to a voice audibly reflecting an emoticon selected by the user at the user terminal (see Paragraph 0100 – Subramanian teaches this limitation in that if a text is marked for emotion adjustment, the emotion metadata is translated and adjusted for consistency in the user’s culture. Words may be added to the language translation to convey emotion in the text. Further, the text is synthesized into audio by modulating the tone, camber, and frequency of the synthesized voiced to adjust for emotion. The audio translation with emotion is output.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include, in the method taught in Bojja and Beardow, to include a method for providing a translation, the method comprising:
providing, by the server, a translation converted to a voice audibly reflecting an emoticon selected by the user at the user terminal; and
the translation reflecting the selected emoticon 
for the purpose of accurately conveying the intent of a user based on their emotional state (see Paragraph 0027). Further, Bojja, Beardow, and Subramanian are all concerned with presenting the user with translation related to a user’s message input.

Claim 11:
The combination of Bojja, Beardow, and Subramanian teaches a non-transitory computer readable recording medium for storing a computer program that, when executed by a computer, causes the computer to perform the method for providing an original text and a translation thereof as defined in claim 1 (As indicated in the above rejection for claim 1, the combination of Bojja, Beardow, and Subramanian teaches this claim.).  

Claim 12:
Bojja discloses a user terminal for providing a translation of an original text, the user terminal comprising: 
a memory for storing a plurality of programs identified as a plurality of functional units (see Paragraph 0130);
a processor for executing the functional units stored in the memory (see Paragraph 0130), the functional units including:
an original text inputting unit configured to receive the original text from a user (see Paragraph 0033 – Bojja discloses this limitation in that emoji may be suggested while users are typing or entering messages.); 
an emoticon presenting and selecting unit configured to classify and present emoticons by a plurality of items on a screen of the user terminal (see Paragraph 0010 – Bojja discloses this limitation in that at least one classifier produces a proposed set of candidate emoji.) and allow the user to select an emoticon (see Paragraph 0013 – Bojja discloses this limitation in that the user may select at least one of the candidate emoji from the proposed set of candidate emoji.); and  
29a result providing unit configured to provide the selected emoticon together with the original text on the screen of the user terminal (see Paragraph 0033 – Bojja discloses this limitation in that the suggested emoji is inserted into the communication.).  
Bojja fails to expressly disclose:
a result providing unit configured to provide the selected emoticon together with a translation thereof on the screen of the user terminal.
Beardow teaches:
a result providing unit configured to provide the selected emoticon together with a translation thereof on the screen of the user terminal (see Figures 8A-B and 9A-B – Beardow teaches this limitation in that the selected emoticon is presented together with the translation.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include, in the method disclosed in Bojja, to include a result providing unit configured to provide the selected emoticon together with a translation thereof on the screen of the user terminal for the purpose of allowing user who speak different languages to communicate via text messages using emoji to provide intelligibility across language barriers (see Paragraph 0004). Further, both Bojja and Beardow are concerned with presenting the user with emoji related to a user’s text message input.
	The combination of Bojja and Beardow fails to expressly teach the translation converted to voice audibly reflecting the selected emoticon.
	Subramanian teaches the translation converted to voice audibly reflecting the selected emoticon (see Paragraph 0100 – Subramanian teaches this limitation in that if a text is marked for emotion adjustment, the emotion metadata is translated and adjusted for consistency in the user’s culture. Words may be added to the language translation to convey emotion in the text. Further, the text is synthesized 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include, in the method disclosed in Bojja, to include the translation converted to voice audibly reflecting the selected emoticon for the purpose of accurately conveying the intent of a user based on their emotional state (see Paragraph 0027). Further, Bojja, Beardow, and Subramanian are all concerned with presenting the user with translation related to a user’s message input.

Claim 13:
Bojja discloses a server for providing a translation of an original text to a user terminal, the server comprising: 
a memory for storing a plurality of programs identified as a plurality of functional units (see Paragraph 0130);
a processor for executing the functional units stored in the memory (see Paragraph 0130), the functional units including,
an original text receiving unit configured to receive an original text inputted by a user from the user terminal (see Paragraph 0033 – Bojja discloses this limitation in that emoji may be suggested while users are typing or entering messages.); 
an emoticon providing unit configured to provide a plurality of emoticons classified by a plurality of items to a screen of the user terminal to allow the user to select an emoticon (see Paragraph 0010 – Bojja discloses this limitation in that at least one classifier produces a proposed set of candidate emoji for user selection.).
Bojja fails to expressly disclose:
a translation providing unit configured to provide, to the user terminal, a translation of the original text configured to be displayed together with the original text on the screen of the user terminal; and
the translation reflecting the selected emoticon.
Beardow teaches a translation providing unit configured to provide, to the user terminal, a translation of the original text configured to be displayed together with the original text on the screen of the user terminal (see Figures 8A-B and 9A-B – Beardow teaches this limitation in that the selected emoticon is presented together with the translation.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include, in the method disclosed in Bojja, to include a translation providing unit configured to provide, to the user terminal, a translation of the original text configured to be displayed together with the original text on the screen of the user terminal for the purpose of allowing user who speak different languages to communicate via text messages using emoji to provide intelligibility across language barriers (see Paragraph 0004). Further, both Bojja and Beardow are concerned with presenting the user with emoji related to a user’s text message input.
	The combination of Bojja and Beardow fails to expressly teach the translation converted to a voice audibly reflecting an emotion selected by the user at the user terminal.
	Subramanian teaches the translation converted to a voice audibly reflecting an emotion selected by the user at the user terminal (see Paragraph 0029 – Kredo teaches this limitation in that a text-based message is sent to an audio browser which converts the message to an audio format and delivers it to the mobile terminal. Also see Paragraph 0006 – Kredo further teaches that messages to be translated may include emoticons.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include, in the method disclosed in Bojja, to include the translation converted to a voice audibly reflecting an emotion selected by the user at the user terminal for the purpose of 

Claim 14:
	As indicated in the above rejection, the combination of Bojja, Beardow and Subramanian teaches every limitation of claim 1. The combination of Bojja and Beardow fails to expressly teach wherein the voice audibly reflecting the selected emoticon is activated by the user terminal when an item on a menu displayed on the screen of the user terminal is selected by the user.
	Subramanian teaches wherein the voice audibly reflecting the selected emoticon is activated by the user terminal when an item on a menu displayed on the screen of the user terminal is selected by the user (see Paragraph 0100 – Subramanian teaches this limitation in that if a text is marked for emotion adjustment, the emotion metadata is translated and adjusted for consistency in the user’s culture. Words may be added to the language translation to convey emotion in the text. Further, the text is synthesized into audio by modulating the tone, camber, and frequency of the synthesized voiced to adjust for emotion. The audio translation with emotion is output. Also see Paragraph 0065 – Subramanian further teaches that the markup selected command can be issued in real time by the user.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include, in the method taught in Bojja and Beardow, to include wherein the voice audibly reflecting the selected emoticon is activated by the user terminal when an item on a menu displayed on the screen of the user terminal is selected by the user for the purpose of accurately conveying the intent of a user based on their emotional state (see Paragraph 0027). Further, Bojja, Beardow, and Subramanian are all concerned with presenting the user with translation related to a user’s message input.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bojja, Beardow and Subramanian, further in view of Fang U.S. Patent Publication Number 2017/0161238 A1.

Claim 2:
As indicated in the above rejection, the combination of Bojja, Beardow, and Subramanian teaches every limitation of claim 1. The combination fails to expressly teach:
presenting, by the user terminal, a plurality of items selectable by the user in a first region of a screen; and 
presenting the emoticons classified by the plurality of items in a second region of the screen.  
	Fang teaches:
presenting, by the user terminal, a plurality of items selectable by the user in a first region of a screen; and 
presenting the emoticons classified by the plurality of items in a second region of the screen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Bojja, Beardow, and Subramanian, to include:
presenting, by the user terminal, a plurality of items selectable by the user in a first region of a screen (see Figure 3 and Paragraph 0025 -- Fang teaches this limitation in that links are presented to the user in one portion of the display screen.); and 
presenting the emoticons classified by the plurality of items in a second region of the screen (see Figure 3 and Paragraph 0025 -- Fang teaches this limitation in that emoji are presented to the user in one portion of the display screen.)
for the purpose of providing the user with hyperlinked emoji (see Paragraph 0003). Further, both Bojja and Fang are concerned with suggesting emoji to a user. 
Claim 4:
As indicated in the above rejection, the combination of Bojja, Beardow, and Subramanian teaches every limitation of claim 1. The combination fails to expressly teach recommending, by the user terminal, to the user, one or more emoticons calculated by using location information of the user terminal.  
	Fang teaches recommending, by the user terminal, to the user, one or more emoticons calculated by using location information of the user terminal (see Paragraph 0029 -- Fang teaches this limitation in that the location of the user is used to suggest the emoji for the user.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Bojja, Beardow, and Subramanian, to include recommending, by the user terminal, to the user, one or more emoticons calculated by using location information of the user terminal f or the purpose of providing the user with hyperlinked emoji (see Paragraph 0003). Further, both Bojja and Fang are concerned with suggesting emoji to a user.

Response to Arguments
	Applicant’s arguments have been considered but are moot in light of the current rejection under the combination of Bojja, Beardow, and Subramanian et al., U.S. Patent Publication Number 2007/0208569 A1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manfredi et al., U.S. Patent Publication Number 2008/0096533 A1 teaches translating a user’s emotion to an altered tone of voice in a voice response ([0007]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143                

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143